Oali-ioon, J.,
delivered the opinion of the court.
The policy of the benevolent order was payable “to the widow or other heirs of Brother Knight George Tutt.” Very clearly Mary Jackson was his widow, and not Mollie Tutt. If there was a genuine will of George, giving the proceeds to Mollie and designating her as his wife, this could not change the result,, since, under the policy, they had to go “to his widow or other heirs.” This is not changed by sec. 1 of the endowment laws of the order, that the money should go to the “widow, heirs, or other-legal representatives.” .The same laws give the form of the policy, requiring payment to the “widow or other heirs” of the deceased. The words, “or other legal representatives,” in the by-laws, do not enable the member by will to devise the policy, as he tried to do in this case, diverting the benefaction fromotheclass intended to his concubine.

Affirmed,